DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard claim 21, the prior arts of record do not teach or disclose a first node comprising: one or more processors; and one or more computer-readable media storing executable instructions that, when executed, cause the one or more processors to perform acts comprising: determining a routing path associated with sending data from the first node to a second node; determining that the second node is located in a second network that is different than a first network at which the first node is located; identifying, based at least in part on determining that the second node is located in the second network, a third node along the routing path that is located in the first network and a fourth node along the routing path that is located in the second network; generating source routing data for sending the data, the source routing data comprising a first address and a second address, the first address being of a first address format including a short address format and the second address including a long address format, the first address identifying the third node and the second address identifying the fourth node and the short address format being utilized in the first network and the long address format being utilized in the second network; and sending, from the first node, the data based at least in part on the source routing data.

In regard claim 28, the prior arts of record do not teach or disclose a bridge node comprising: one or more processors; and one or more computer-readable media storing computer-executable instructions that, when executed, cause the one or more processors to perform acts comprising: receiving, from a first node, data and first source routing data for the data, the first source routing data comprising a first address and a second address, the first address being of a first address format and the second address being of a second address format that is longer than the first address format, the first address identifying the first node and the second address identifying the bridge node, the first node being associated with a first network and the bridge node being associated with a second network; determining a routing path associated with sending the data to a second node, the routing path including an intermediate node, the intermediate node being of the first address format; determining that the second node is associated with the second network; generating, based at least in part on determining that the second node is associated with the second network, second source routing data comprising a third address that identifies the second node associated with the second network, the third address being of the first address format; and sending the data based at least in part on the second source routing data.

In regard claim 33, the prior arts of record do not teach or disclose a method comprising: determining, by a first node, a routing path associated with sending data from the first node to a second node; determining, by the first node, that the second node is located in a second network that is different than a first network at which the first node is located; identifying, based at least in part on determining that the second node is located in the second network, a third node along the routing path that is located in the first network and a fourth node along the routing path that is located in the second network; and sending, based at least in part on identifying the third node and the fourth node, the data and source routing data for the data, the source routing data comprising a first address and a second address, the first address being of a first address format including a short address format and the second address being of a second address format including a long address format, the first address identifying the third node and the second address identifying the fourth node.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Date: 06/30/2022




/PHIRIN SAM/Primary Examiner, Art Unit 2476